DISSENTING OPINION BY
POPOVICH, J.:
¶ 1 I agree with the majority opinion that the contract language is not ambiguous; however, I disagree with the majority that the exclusion precludes coverage under the facts of this case; instead, I believe that the plain and ordinary language of this provision renders it inapplicable and entitles Aqua Dry to coverage under these specific facts. Therefore, I would affirm the trial court's denial of Essex’s motion for summary judgment and grant of Aqua Dry’s motion for summary judgment. Accordingly, I must respectfully dissent.
¶ 2 The policy provision in question is stated as follows:
Exclusion — Absolute Pollution:
It is agreed this policy does not cover any claims arising out of:
2. Any loss, cost or expense arising out of any:
(a) Request, demand or order that any insured or others test for, monitor, clean up, remove, contain, treat, detoxify or neutralize in any way respond 'to, or assess the effects of pollutants; or
Pollutants means any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor, soot, fumes, acids alkalis, chemicals and waste. Waste includes materials to be recycled, reconditioned or reclaimed.
Essex Insurance Policy, Amendatory Endorsement (Complaint Exhibit B at 12).
¶ 3 The oil leak was the result of accidental damage done to an oil line by Aqua Dry’s workers during the course of waterproofing a home. The clean up was not the result of a request, demand, or order that the company clean up the oil as part of its ordinary business activities, i.e., waterproofing. As Aqua Dry was not requested, demanded, or ordered to clean up the oil, I would find that subsection 2(a) *936would not apply. Further, Aqua Dry was not actively engaged in handling this “pollutant” when the leak occurred. Had the spill been the result of Aqua Dry actively handling the oil, then I believe that the pollution exclusion provision would apply. But, because the spill was a result of an accident that occurred during Aqua Dry’s normal business activities, I would find that this exclusion does not apply and that Essex is responsible for reimbursing Aqua Dry for clean up costs.
¶ 4 I also would find that the trial court did not add sua sponte a requirement to the policy, i.e., that the pollution must occur in the “ordinary course” of Aqua Dry’s business, a requirement that was neither negotiated nor agreed to by the parties. My review of the trial court’s opinion finds that the trial court was explaining why Essex’s policy covers Aqua Dry by distinguishing between the accidental damage caused by the “pollutant” resulting from Appellee’s normal work activity and the damage caused by Appellee actively handling the “pollutant,” which the latter is not within Aqua Dry’s normal work activity and is, therefore, excluded by the policy.
¶ 5 Accordingly, I would have affirmed the trial court’s order that denied Essex’s motion for summary judgment and granted Aqua Dry’s motion for summary judgment. For these reasons, I respectfully dissent.